Bosworth, J.
The admission of evidence, to prove that the general character of Lupton for truth and veracity was good, is an error, for which the judgment must be reversed.
A party is not allowed to give evidence that the general character-of his witness is good, unless it has been attacked by witnesses of the adverse party, or unless extrinsic facts have been elicited by his cross-examination, going to impeach his general character. (The People v. Hulse, 8 Hill, 309; Starks v. The People, 5 Denio, 106.)
Lupton’s general character had not been assailed by any evidence that had been given. At most, his accuracy as to some particular facts had been discredited by evidence which fell short of impeaching his general character. A new trial must be granted solely on the ground, that evidence in support of Lupton’s general character was admitted, against the objection of the defendant. *422"We think there was no error in any of the parts of the charge which were excepted to.